Case:16-00790-EAG7 Doc#:123 Filed:12/28/20 Entered:12/28/20 12:39:14                     Desc: Main
                           Document Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO



  INRE:                                                     CASE N0.16-00790 EAG

      FRANCIS XAVIER RIVERA RUIZ                                   CHAPTER 7
             XXX-XX-7588
                Debtors



                        NOTICE TO CREDITORS
                RESCHEDULING 341 MEETING OF CREDITORS

        NOTICE IS HEREBY GIVEN that the 341 meeting of creditors pursuant 11 U.SC. Section

 341 (a) in above reference case will be held on January 14, 2021at11:45 AM at Meeting will be

 by Telephone:, Please Dial: 877-523-0933, Access Code: 2217474

        WHEREFORE the debtorrequest that this Honourable Court, creditors and parties in interest

 take notice of the above mention.

        Certificate of Service: I hereby certify that on this date, I have electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF System which will send notification of

 such filing to all CM/ECF participants.

        In Yauco, Puerto Rico this 28 day of December 2020.



                                                       Isl Nvdia Gonzalez Ortiz
                                                  NYDIA GONZALEZ ORTIZ, ESQ
                                                           USDC-PR 124006
                                                          Attorney for Debtor
                                                SANTIAGO & GONZALEZ LAW, LLC
                                                           11 Betances Street
                                                      Yauco, Puerto Rico 00698
                                                    Tels: (787) 267-2205/267-2252
                                                          Fax: (939)731-3020
                                                         bufetesg@gmail.com
Case:16-00790-EAG7 Doc#:123 Filed:12/28/20 Entered:12/28/20 12:39:14 Desc: Main
                     16-00790-EAG7 Document
                                        FRANCISPage XAVIER2 ofRIVERA
                                                              4       RUIZ
Case type: bk Chapter: 7 Asset: No Vol: v US BANKRUPTCY JUDGE: EDWARD A GODOY
       Date filed: 02/04/2016 Date of last filing: 12/06/2020 Plan confirmed: 04/19/2018


                                       Creditors


               ASUME
                                                              (4244372)
               PO BOX 70376
                                                              (er)
               San Juan, PR 00936-8376
               Auto Trakk, LLC
               t 500 Sycamore Road                            (4246155)
               Suite 200                                      (er)
               Montoursville, PA 17754
               Autotrakk Lie
                                                              (4244373)
               1500 Sycamore Road
                                                              (er)
               Montoursville, PA 17754
               Capital One
               Attn: Bankruptcy                               (4244374)
               Po Box 30285                                   (er)
               Salt Lake City, UT 84130
               CIO
                                                              (4310957)
               POBOX7346
                                                              (er)
               PHILADELPHIA, PA 19101-7346
               COOP A/C YAUCO
                                                              (4244375)
               PO BOX 3010
                                                              (er)
               Yauco, PR 00698
                                                              (4244377)
               Coop Yauco
                                                              (er)
                                                              (4244378)
               Coop Yauco
                                                              (er)
                                                              (4244376)
               Coop Yauco
                                                              (er)
                                                              (4244379)
               Cooperativa De A/c De
                                                              (er)
                                                              (4244380)
               Cooperativa De A/c De
                                                              (er)
                                                              (4244381)
               Cooperativa De A/c De
                                                              (er)
                                                              (4244382)
               Cooperativa De A/c De
                                                              (er)
                                                              (4244383)
               Cooperativa De A/c De
                                                              (er)
Case:16-00790-EAG7 Doc#:123 Filed:12/28/20 Entered:12/28/20 12:39:14      Desc: Main
                              Document Page 3 of 4      (4244384)
              Cooperativa De A/c De
                                                        (er)
                                                              (4244385)
              Cooperativa De A/c De
                                                              (er)
                                                              (4244386)
              Cooperativa De A/c De
                                                              (er)
              Departamento de Trasportacion y Obras Publica
                                                              (4328537)
              Apartado 41269
                                                              (er)
              San Juan, PR 00940
              DTOP
                                                              (4244388)
              PO BOX 195349
                                                              (er)
              San Juan, PR 00919
              DTOP
                                                              (4244387)
              PO BOX 195349
                                                              (er)
              San Juan, PR 00919
              Empresas Berrios Inc
                                                              (4244390)
              P.o. Box 674
                                                              (er)
              Cidra, PR 00639
              Empresas Berrios Inc
                                                              (4244389)
              P.o. Box 674
                                                              (er)
              Cidra, PR 00639
              First Federal Savings
                                                              (4244392)
              Priscilla Reyes
                                                              (er)
              San Juan, PR 00908
              First Federal Savings
                                                              (4244391)
              Priscilla Reyes
                                                              (er)
              San Juan, PR 00908
              JESSICA JUSINO
                                                              (4244393)
              HC-10 BOX 7937
                                                              (er)
              Sabana Grande, PR 00637
              Midland Funding
              2365 Northside Dr                               (4244394)
              Suite 300                                       (er)
              San Diego, CA 92108
              MIDLAND FUNDING LLC
                                                              (4283048)
              PO Box 2011
                                                              (er)
              Warren, MI 48090
              MONEY EXPRESS
              CONSUMER SERVICE CENTER                         (4248226)
              BANKRUPTCY DIVISION (CODE 248)                  (er)
              PO BOX 9146 SAN JUAN PR 00908-0146
              RELIABLE FINANCIAL SERVICES, INC.
                                                              (4244395)
              P.O. BOX 21382
                                                              (er)
              SAN JUAN, PR 00928-1382
Case:16-00790-EAG7 Doc#:123 Filed:12/28/20 Entered:12/28/20 12:39:14                                                     Desc: Main
              Synchrony Bank Document Page 4 of 4       (4380992)
              c/o PRA Receivables Management, LLC                                                            (er)
              PO Box 41021
              Norfolk VA 23541

              Synchrony Bank
              c/o Recovery Management Systems Corp                                                           (4301849)
              25 SE 2nd Ave Suite 1120                                                                       (er)
              Miami FL 33131-1605

              Synchrony Bank/Walmart
              Attn: Bankruptcy                                                                               (4244396)
              Po Box 103104                                                                                  (er)
              Roswell, GA 30076

              Synchrony Bank/Walmart
              Attn: Bankruptcy                                                                               (4244397)
              Po Box 103104                                                                                  (er)
              Roswell, GA 30076



               I                   PACER Service Center                                                              I
               I                       Transaction Receipt                                                           I
               I
               l~•.nnro
                                           12/28/2020 12:29:18                                                       J
               1~--~~.n                  ..... ,,,...,,..,,,..,,..,,,...
                Login:       0
                                                             ...................
                                                                                   CrulP•
                                                                                    Search
                                                                                                I
                                                                                                16-00790-EAG?
                                                                                                                     I
                Description: Creditor List
                                                                                    Criteria:   Creditor Type: All
                Billable
                                                                                   ICost:       0.10
                Pages:
                             l"-"'
